     Case 2:16-cv-08117-VAP-JEM Document 33 Filed 08/03/20 Page 1 of 1 Page ID #:125



1

2

3

4

5

6

7

8
                         UNITED STATES DISTRICT COURT
9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11                                               )
      UNITED STATES OF AMERICA,                  )    Case No. CV 16-08117-VAP (JEMx)
12                                               )
                                 Plaintiff,      )
13                                               )    ORDER ACCEPTING FINDINGS AND
                   v.                            )    RECOMMENDATIONS OF UNITED
14                                               )    STATES MAGISTRATE JUDGE
      KERRIE G. PRATT,                           )
15                                               )
                                 Defendant.      )
16                                               )
17
            Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings, the records on file,
18
      and the Report and Recommendation of the United States Magistrate Judge. (Dkt. 31.) The
19
      Court accepts the findings and recommendations of the Magistrate Judge.
20
            IT IS HEREBY ORDERED that Defendant Kerrie G. Pratt’s Claim of Exemption filed
21
      May 21, 2020, is DENIED.
22

23
      DATED: August 3, 2020
24                                                         VIRGINIA A. PHILLIPS
                                                     UNITED STATES DISTRICT JUDGE
25

26

27

28
